 Case: 1:20-cv-01666 Document #: 31 Filed: 03/18/20 Page 1 of 2 PageID #:2454

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Art Ask Agency
                                                            Plaintiff,
v.                                                                       Case No.:
                                                                         1:20−cv−01666
                                                                         Honorable Steven
                                                                         C. Seeger
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto
                                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 18, 2020:


          MINUTE entry before the Honorable Steven C. Seeger: Plaintiff's Ex Parte Motion
for Entry of a Temporary Restraining Order (Dckt. No. [11]) is denied without prejudice.
Injunctive relief is an "extraordinary remedy," and it is "not granted routinely." 11A
Charles Alan Wright & Arthur Miller, Federal Practice and Procedure § 2942 (3d ed.
2019). "Perhaps the most significant single component in the judicial decision whether to
exercise equity jurisdiction and grant permanent injunctive relief is the court's discretion."
Id. It is a fact−specific inquiry, and "depends on the circumstances of each case." Id. Here,
Plaintiff makes next to no showing that it will suffer irreparable harm unless this Court
issues emergency relief. The gist of the motion is that Plaintiff will suffer harm from the
sale (and the offer for sale) of counterfeit unicorn products on the internet. But Plaintiff
gives this Court no information about the anticipated loss of sales. Not even an estimate.
Plaintiff doesn't even tell this Court anything about its own sales, let alone anything about
the volume of sales that it will lose without immediate Court action. Maybe the loss of
sales is de minimis, or maybe not. But the point is that Plaintiff has made no such
showing. A generic allegation of harm, without more, does not weigh heavily in the
balance. On the flipside, one of the most important considerations before awarding
equitable relief is the public interest. Here, Plaintiff proposes a bloated order that imposes
extraordinary demands on third parties, including a wide array of technology companies
and financial institutions. (Dckt. No. [30]) Plaintiff's proposed order would require
immediate action, in a matter of days, from firms that have nothing to do with this case. In
the meantime, the country is in the midst of a crisis from the coronavirus, and it is not a
good time to put significant demands on innocent third parties. See generally General
Order 20−0012 (as amended on March 17, 2020). All of them undoubtedly have (more)
pressing matters on their plates right now. To put it bluntly, Plaintiff's proposed order
seems insensitive to others in the current environment. Simply put, trademark
infringement is an important consideration, but so is the strain that the rest of country is
facing, too. It is important to keep in perspective the costs and benefits of forcing
everyone to drop what they're doing to stop the sale of knock−off unicorn products, in the
 Case: 1:20-cv-01666 Document #: 31 Filed: 03/18/20 Page 2 of 2 PageID #:2455

midst of a pandemic. Without a showing of immediate, real−world harm, this Court
cannot impose significant demands on third parties in the current environment. That said,
this Court denies the motion without prejudice. Later, perhaps Plaintiff will make a better
showing. But for now, Plaintiff has come up short (by a wide margin). As a reminder, the
Court expects Plaintiff and its counsel to follow General Order 20−0012, including the
admonition about emergency motions. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
